Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of November 6, 2009, by and between Catalyst Group Holdings Incorporated (the "Company") and Kenneth S. Green ("Executive"). 1. Employment.The Company shall employ Executive, and Executive hereby accepts employment with the Company, upon the terms and conditions set forth in this Agreement for the period beginning on the date hereof and continuing for a period of five years unless sooner terminated as provided in Section 4 hereof (the "Employment Period"). 2. Position and Duties. 2.1. During the Employment Period, Executive shall serve as Chief of Corporate Development. During the Employment Period, Executive shall render such additional executive and managerial services to the Company which are consistent with Executive's position, as the board of directors (the "Board") may from time to time direct. 2.2. During the Employment Period, Executive shall report to the Board and the President of the Company and shall devote his best efforts and attention to the business and affairs of the Company.Executive shall be required to devote all of his employment time to performing her duties hereunder. Executive shall perform her duties, responsibilities and functions to the Company to the best of her abilities in a diligent, trustworthy, professional and efficient manner and shall comply with the policies and procedures of the Company in all material respects.So long as Executive is employed by the Company, Executive shall not, without the prior written consent of the Board, accept other employment or perform other services for compensation. In addition, Executive may serve as an officer or director of or otherwise participate in purely educational, welfare, social, religious and civic organizations so long as such activities do not interfere with Executive's employment. 3. Compensation and Benefits. 3.1. During the Employment Period, Chief Executive Officer & President salary shall be Four Hundred Thousand Dollars ($600,000) per annum or such higher rate as the Board may determine from time to time (as adjusted from time to time, the "Salary"), which compensation shall be payable by the Company in equal quarterly installments.The salary shall be paid directly to The Catalyst Holding Group, LLLP. 3.2. During the Employment Period, the Company shall reimburse Executive for all reasonable business expenses incurred by her in the course of performing his duties and responsibilities under this Agreement which are consistent with the Company's policies in effect from time to time with respect to travel, entertainment and other business expenses, subject to the Company's requirements with respect to reporting and documentation of such expenses. 3.3. During the Employment Period, the Executive shall be entitled to normal Company benefits as then currently being provided. 4. Termination. 4.1. The Employment Period shall continue for the stated term or until Executive's earlier resignation, death or mental or physical disability or incapacity (as determined by the Board in its good faith judgment) or termination of employment by the Company for Cause.Except as otherwise provided herein, any early termination of the Employment Period by the Company shall be effective as specified in a written notice from the Company to Executive. 4.2. If the Employment Period is terminated by the Company for Cause or upon Executive's resignation, death or mental or physical disability or incapacity (as determined by the Board in its good faith judgment), Executive shall only be entitled to receive her Base Salary through the date of termination. 4.3. Except as otherwise expressly provided herein, all of Executive's rights to compensation hereunder which would have accrued or become payable after the termination of the Employment Period shall cease upon such termination, other than those expressly required under applicable law.The Company may offset any amounts Executive owes it against any amounts it owes Executive hereunder’ 4.4. For purposes of this Agreement, "Cause" shall mean with respect to Executive one or more of the following:(i) the past or present commission of a felony or the commission of any other act or omission involving dishonesty, disloyalty or fraud with respect to the Company or any of its affiliates or any of their customers or suppliers, (ii) reporting to work under the influence of alcohol or illegal drugs, the use of illegal drugs (whether or not at the workplace) or other repeated conduct causing the Company or any of its affiliates public disgrace or disrepute or material economic harm, (iii) repeated failure to perform the duties set forth herein, as reasonably directed by the Board, (iv)any act or omission aiding or abetting a competitor, supplier or customer of the Company or any of its affiliates to the material disadvantage or detriment of the Company or any of its affiliates, (v) breach of fiduciary duty, negligence or willful misconduct with respect to the Company, (vi) inability (due to illness or disability) to perform the duties required hereunder for more than twenty(20) days in any given month, (vii) death, or (viii) any material breach of this Agreement. 4.5. Upon a Sale of the Company (as hereinafter defined), if Executive’s employment shall not be continued pursuant to a written agreement for a term at least as long as the remainder of the term hereof, then Executive shall be entitled to immediate payment of her Base Salary for the remainder of the specified term hereof. For purposes of this Agreement, "Sale of the Company" shall mean a sale or sales which results in a transfer of all or substantially all of the outstanding equity interests of the Company or all or substantially all of the assets of the Company (other than a transfer of an interest therein to secure borrowings or other obligations of the Company and except for a transfer to an affiliate of any of the current owners of the Company) or (ii) a reorganization or merger of the Company with an unrelated party. 5. Confidential Information.Executive acknowledges that the information, observations and data (including trade secrets) obtained by him while employed by the Company concerning the business or affairs of the Company, or any other affiliate ("Confidential Information") are the property of the Company or such affiliate.Therefore, Executive agrees that she shall not disclose to any third party or use for her own purposes any Confidential Information or any confidential or proprietary information of other persons or entities in the possession of the Company, or any other affiliate ("Third Party Information"), without the prior written consent of the Board, unless and to the extent that the Confidential Information or Third Party Information becomes generally known to and available for use by the public other than as a result of Executive's acts or omissions. 6. Survival.Sections 5 through 24, inclusive, shall survive and continue in full force in accordance with their terms notwithstanding the termination of the Employment Period. 7. Notices.Any notice provided for in this Agreement shall be in writing and shall be either personally delivered, sent by reputable overnight courier service or mailed by first class mail, return receipt requested, to the recipient at the address below indicated Notices to Executive: Kenneth S. Green Notices to the Company: Kenneth Green Catalyst
